Exhibit 10.2


FIRST AMENDMENT TO
2000 NONEMPLOYEE DIRECTORS’ STOCK INCENTIVE PLAN


RECITALS:

1.          The Board of Directors at its May 22, 2003 meeting approved
modifications to the 2000 Nonemployee Directors' Compensation ("Plan").

2.          After considering the Board of Directors' Compensation Analysis for
Westmoreland Coal Company dated May 16, 2003 and prepared by Mercer Human
Resource Consulting, the Board adjusted annual director stock incentive
compensation downward and determined, due to the increase in the value of
Westmoreland stock, that it was prudent to have the flexibility to pay stock
incentive compensation using options, restricted shares or other fully valued
shares.

3.          Paragraph 10 of the Plan permits the Board, in its discretion, to
amend the Plan at any time.

        NOW, THEREFORE, effective as of May 22, 2003, the 2000 Nonemployee
Directors Stock Incentive Plan is amended as follows:

1.          Capitalized terms used but not defined herein shall have the meaning
ascribed to them in the Plan.

2.          Paragraph 2 is amended to include the following definitions:

  “Award” means any Option, Restricted Stock Award or other right or interest
relating to shares granted under the Plan.


  “Award Certificate” means an award certificate signed by the Company
acknowledging the Award in such form and including such terms and conditions not
inconsistent with the Plan as the Administrator may in its discretion from time
to time determine.


  “Restricted Stock Award” means an Award, payable in Shares, that may be
granted subject to a risk of forfeiture if the Eligible Participant ceases to
serve as a Director during a specified period (the “Restriction Period”) or if
any performance criteria specified by the Administrator are not met. A
Restricted Stock Award may provide a vesting schedule under which vesting could
occur at an earlier date than otherwise established if specified performance
criteria are met before the end of the Restriction Period or in the event of
death or permanent disability of an Eligible Participant. The Restriction
Period, performance criteria, and vesting schedule, if any, shall be determined
by the Board in its sole discretion and set forth in an Award Certificate.


  In addition, the definition of Participant is amended to read as follows:


  “Participant” means any Eligible Participant who receives an Award pursuant to
Paragraph 6 hereof.


1

3.          Paragraph 4(a), Administration of the Plan, is amended to read as
follows:

  (a)    The Plan shall, to the extent possible, be self-effectuating. The Board
is authorized and empowered to administer the Plan, which administration shall
include (but is not limited to) authority to (i) determine the form of the Award
and the Award Certificate, which need not be identical for each Participant;
(ii) correct any defect, supply any omission or reconcile any inconsistency in
the Plan, and construe and interpret the Plan, any award, rules and regulations,
Award Certificate or other instrument thereunder; (iii) prescribe, amend and
rescind rules and regulations relating to the Plan; (iv) further define the
terms used in the Plan; (v) determine the rights and obligations of Participants
under the Plan; and (vi) make all other decisions and determinations required
under the Plan or as it may deem necessary or advisable for the administration
of the Plan. Each Award granted under the Plan shall be evidenced by an Award
Certificate.


4.          Paragraph 6 is amended as follows:

  (i)   Subparagraph (a) is amended to read as follows:


  (a) Whenever any person shall first become an Eligible Participant, there
shall be automatically (without any action by the Administrator) granted an
Award which shall occur on the first business day after the date such person
shall have become an Eligible Participant to such person in the form of a grant
of Restricted Stock or Options, at the election of the Administrator, equal to
two times the compensation limitation expressed in paragraph 6(d). No Eligible
Participant shall receive more than one Award in any calendar year.


  (ii)    A new subparagraph (d) is added which reads as follows:


  (d) The Board may, in its sole discretion, grant fully valued Restricted Stock
Awards to Participants in lieu of all or a portion of the Option granted
pursuant to paragraphs (a) and (b) above. In no event will the value of the
Option or Restricted Stock Award, exceed $30,000.00 on the date of the grant.


5.          Paragraph 7 is amended as follows:

  (i)   Subparagraph (e) is amended by striking the term Option Agreement and
substituting the term Award Certificate every place it appears in the
subparagraph.


  (ii)    Subparagraph (g) is amended by adding the following sentence
immediately after the first complete sentence:


  "The vesting of any Restricted Stock Award shall also automatically
accelerate."


2

6.          Paragraph 9 is amended by striking the term Option and substituting
the term Award throughout the paragraph and in the second line of subparagraph
(a) deleting the phrase "to the Option Award" in its entirety.

7.          Paragraph 10 is amended by striking the term Option and substituting
the term Award in the second sentence.

        Except as modified by this First Amendment the 2000 Nonemployee
Directors Stock Incentive Plan is hereby ratified, affirmed in all respects and
remains in full force and effective.

        IN WITNESS WHEREOF, the Board of Directors, through its Chairman has
executed this First Amendment to the Plan effective the 22nd day of May, 2003.

  /s/ Christopher K. Seglem   Christopher K. Seglem   Chairman of the Board    
ATTEST:   /s/ W. Michael Lepchitz  